Detailed Action
This action is in response to the RCE (Request for Continued Examination) filed on April 08, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 08, 2021 has been entered.

                                    Response to Arguments
	Applicants argued in the April 08, 2021 RCE, that “a resilience metric that is related to a duration of a sentiment and configured for use in determining a response to a media event that caused the sentiment. Notwithstanding the above, and in the interest of expedited prosecution, Applicant has amended independent claim 1 to recite, among other things, perform data analytics on the data set... to (i) determine a resilience metric related to a duration of the sentiment and configured for use in determining a response to the first media event, and (ii) identify ... a second media event that is ... configured for extending or shortening a duration of the sentiment Applicant submits that neither Sensharma nor Goeldi discloses the above recitations of amended claim 1. For example, Sensharma has no disclosure related to “determin[ing] a resilience metric related to the sentiment,” as acknowledged by the Office Action, much less “determin[ing] a resilience metric related to a duration of the sentiment and configured for use in determining a response to the first media event,” as recited in amended claim 1. Further, Goeldi’s “centrality metric” is different from the “resilience metric” recited in amended claim 1, as discussed above. Goeldi discusses providing analytical measurements of online social media content, but has no disclosure related to the above-recited claim limitations.

Accordingly, Applicant submits that amended claim 1 is patentable over the cited references, and respectfully requests withdrawal of the rejections and allowance of the claim. Further, Applicant has amended herein independent claims 8 and 15 in a similar manner as amended claim 1. As such, Applicant submits that amended claims 8 and 15 are also patentable over the cited references at least for the foregoing reasons, and respectfully requests withdrawal of the rejections and allowance of the claims. In addition, claims 2-7, 9-14, and 16-20 depend from and further limit claims 1, 8, and 15 and as such are allowable for at least the same reasons in addition to their own distinguishing features.

Applicant’s arguments with respect to USC 103 rejection of claims 1-20 have been considered, and an additional search and/or time was needed for reconsideration.   After further search and review of the references, the Office respectfully disagrees and maintains the rejection, with a re-mapping of the limitations.  According to Applicant’s specification [0029] “The data analytics performed within the data analyzer 206 can include a classification module designed to generate resilience within the augmented media intelligence ecosystem. In particular, Figure 4 illustrates an exemplary classification model use to generate resilience within the augmented media intelligence ecosystem. Resilience modeling includes predicting and/or forecasting to determine if an existing event based on a history and even trend, can be understood and responded to, based on the sentiment of the data received.”

Goeldi teaches in [0049]-[0050] and [0053], wherein the actionable information may be retrieved based on real-time measurements of the online social media sentiment expressed among the online social media participants. The actionable information may also be retrieved based on historical data representing quantitative measurements of the sentiment expressed among online social media participants in the past. Embodiments also assign a sentiment rating to each of the online social media conversations referring to the subject matter of interest. Embodiments then present the analytic measurements of the online social media content in a user interface in an intuitive and user-friendly manner at different levels of granularity that enables the quantified online social media content to be grouped and filtered in a variety of default and/or customizable ways. Aggregation of social media information can be analyzed to determine trends in each of the above discussed categories. This information may be advantageous for several reasons including brand and product/service perception or sentiment analysis, trend recognition and opportunity identification, early warnings about customer service or quality issues, opinion leader identification and engagement, etc. In addition, Sensharma teaches in [007], a Big Data Engine for generating historical analysis, real-time analysis, and forecast modeling. Also, Fig. 4C and [0034], wherein FIG. 4C shows a user initiated reporting method associated with the Forecast Modeling Engine. The Forecast Modeling Engine may provide information to a user through the World View Interface regarding a predicted performance of linked assets. For example, a user may input a query regarding the future functionality of certain assets connected to the CIS 10. The Forecast Modeling Engine can utilize machine learning algorithms, pattern detection algorithms, image recognition algorithms, and other algorithms to provide a prediction regarding the performance of the specific assets.)


	Regarding independent claims 8 and 15, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-7, 9-14 and 16-20, Applicant has not overcome the rejections and they remain similarly rejected.
	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sensharma et al. (US 2015/0012502 A1) in view of Goeldi (US 2010/0119053 A1).

Regarding claim 1, Sensharma discloses “A system comprising: a non-transitory memory storing instructions; and a processor configured to execute the instructions to cause the system to: in response to a determination that real-time digital data is including a sentiment related to a user and caused by a first event is available for processing, retrieve the real-time digital data;” (See Fig. 1 and [0033]-[0040]) (The Real-Time Analysis Engine 120 may provide information to a user through the World View Interface 200 regarding the real-time performance of linked assets. For example, a user may input a query regarding the real-time functionality of a certain line of business that utilizes one or more assets connected to the CIS 10.)

“determine a data type of the retrieved real-time digital data; store the retrieved real-time digital data in a database structure as data frames based on the data type of the retrieved real-time digital data; label the stored data frames;” (See Fig. 1 and [007], [0020], [0025], [0030], [0033]) (The system is linked to at least one connected information system and transmits and receives data from the at least one connected information system. The system includes a user interface for accepting and interpreting user input and providing information to the user regarding the at least one connected information system. The CIS is connected through a communications medium of a network 80 to one or more assets including databases 20, servers 30, mainframes 40, as well as other physical or virtual assets 50. The CIS can also be connected to other processes 60 that link the same or different assets. The CIS can also provide an interface with human assets 70. The CIS may be connected to the one or more assets to receive data feeds. The human assets 70 are preferably Administrators. Information regarding the Administrators activities including types of tasks done, time spent doing tasks, and for which assets can be valuable. It can analyze data in real-time and assist in decision-making by providing a seamless and universal interactive experience. It may also call on the Historical Analysis Engine 110 to perform historical analysis regarding data related to a specific real-time event. In a preferred embodiment, the Real-Time Analysis Engine 120 can continuously provide up-to-date reports to the user via the World View Interface 200 for a given real-time event or events.)

“extract at least one feature from the labeled data frames to obtain a data set;” (See [0032]-[0034]) (The Historical Analysis Engine 110 may provide information to a user through the World View Interface 200 regarding the historical performance of linked assets. For example, a user may input a query regarding the historical performance of a functional area that utilizes one or more of the assets connected to the CIS 10. The Historical Analysis Engine 110 can utilize machine learning algorithms, pattern detection algorithms, image recognition algorithms, and other algorithms to investigate large volumes of data and provide meaningful analysis. Using the Historical Analysis Engine 110, tasks such as root cause analysis could be fully automated. The Historical Analysis Engine 110 provides a historical performance report to the user via the World View Interface 200. The Forecast Modeling Engine may provide information to a user through the World View Interface regarding a predicted performance of linked assets. The Forecast Modeling Engine can utilize machine learning algorithms, pattern detection algorithms, image recognition algorithms, and other algorithms to provide a prediction regarding the performance of the specific assets.)

But, Sensharma does not explicitly disclose “perform data analytics on the data set using the at least one extracted feature to (i) determine a resilience metric related to a duration of the sentiment and configured for use in determining a response to the first media event and (ii) identify one or both of (a) a second media event that is the response to the first media event and configured for extending or shortening a duration of the sentiment and (b) an influencer with a social currency indicating a capability to influence the sentiment; and generate a report including the determined resilience metric and one or both of the second media event and an identity of the identified influencer.”

However, Goeldi teaches “perform data analytics on the data set using the at least one extracted feature to (i) determine a resilience metric related to a duration of the sentiment and configured for use in determining a response to the first media event and (ii) identify one or both of (a) a second media event that is the response to the first media event and configured for extending or shortening a duration of the sentiment and (b) an influencer with a social currency indicating a capability to influence the sentiment; and generate a report including the determined resilience metric and one or both of the second media event and an identity of the identified influencer.”
(See Fig. 9, 16-17 and [005], [0049]-[0052], [0060],[0072], [0108]) (Social media analytics platform for providing analytic measurements of online social media content by harvesting and aggregating unstructured qualitative online social media conversations relevant to subject matter of interest in a category from one or more online social media sources. The actionable information including sentiment expressed among online social media participants concerning subject matter of interest in the category. This information is aggregated, quantified, and provided to users in real-time or near-real-time. 

The actionable information may be retrieved based on real-time measurements of the online social media sentiment expressed among the online social media participants. The actionable information may also be retrieved based on historical data representing quantitative measurements of the sentiment expressed among online social media participants in the past. Embodiments also assign a sentiment rating to each of the online social media conversations referring to the subject matter of interest. Embodiments then present the analytic measurements of the online social media content in a user interface in an intuitive and user-friendly manner at different levels of granularity that enables the quantified online social media content to be grouped and filtered in a variety of default and/or customizable ways.
The opinion leader aggregation processing module 319 determines the aggregation of opinion leader data over time to determine trends in opinion leader data. This information may be valuable to users by enabling them to identify and target social media authors with the most influence to enter into conversations with these lead authors and influence their opinion to influence the opinions of many others.  Users may also generate "reports" in the top-level menu. The SNA processing first calculates a centrality value for each author that expresses the author's degree of influence in a given social network. The sentiment rating processing of operation 402 in Fig. 4A takes into consideration the level of influence the author of the social media post has in determining the sentiment rating.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Sensharma (Central intelligence system for managing, analyzing, and maintaining large scale, connected information systems.) with Goeldi (Analytics platform for providing analytic measurements of online social media content) in order to allow  for aggregated and quantified online social media content which is then provided to the user of the social media analytics platform in an efficient, timely and user-friendly manner using the interface. Goeldi: [0051].

One having ordinary skill would also be motivated to combine Sensharma and Goeldi, in view of the suggestions provided by Goeldi in paragraph [0053], which suggests, “This information may be advantageous for several reasons including brand and product/service perception or sentiment analysis, trend recognition and opportunity identification, early warnings about customer service or quality issues, opinion leader identification and engagement, competitor monitoring, and optimized online advertising to name a few. This information allows users to quantify opinion on social media sites to gain insights into current consumer sentiment about the users' products or services, brands, and technologies and those of their competitors. This information also enables users of the SMA platform to recognize trends in consumer buzz about new technologies, product or service types, and attributes. In addition, users may receive early-warning signs to identify dissatisfied customers. Users also may identify and target opinion leaders for a given product/service or category using this information.”

Regarding claim 2, Sensharma in view of Goeldi discloses “The system of claim 1, wherein the processor is further configured to execute instructions to cause the system to: in response to the extracting at least one feature, split the obtained data set between a training data set and a testing data set; and train a machine learning model using the training data set.” (See [0035]) (An Administrator could review the one or more reports generated by the Historical Analysis Engine 110, the Real-Time Analysis Engine 120, and/or the Forecast Modeling Engine 130, to more effectively (1) fix a known problem; (2) react to a real-time infrastructure event; or (3) allocate resources to test future infrastructure changes. Administrators may be upgrading one or more systems linked to the CIS 10. To understand where possible breaks may occur, the Administrators run the Historical Analysis Engine 110 to produce a report pinpointing possible source(s) of failure. Then they run the Forecast Modeling Engine 130 to predict, for example, how many human resources are needed to implement the change, how much time it will take, how other connected systems will be affected, and what changes are needed in the system infrastructure to effectively implement the upgrade. Once the upgrade commences, the Real-Time Analysis Engine 120 can be used to monitor the status of the upgrade and its effect on the other connected systems in real time.)

Regarding claim 3, Sensharma in view of Goeldi discloses “The system of claim 1, wherein the processor is further configured to execute instructions to cause the system to: in response to the labeling the stored data frames, cleansing the labeled data frames, wherein the cleansing the labeled data frames includes at least one of converting, scraping, or stemming the labeled data frames.” (See Fig. 4A, Fig. 4B, Fig. 5 and [0039]) (FIG. 5 is a flow chart illustrating an automatic correcting method associated with the Correction Engine 140. The method begins at step 500 and automatically the Correction Engine 140 continuously monitors connected assets in step 502. At step 504, the Correction Engine 140 detects a correctable error/deviation. In step 508, it notifies an Administrator via the World View Interface 200 that an error has been detected. It then can ask whether the error should be automatically corrected. If yes, the Correction Engine 140 makes the correction in step 510 and logs the change in step 512. The Historical Analysis Engine 110 connects with the selected assets in step 411. In step 412, pattern detection algorithms are implemented on the selected data. In step 414, machine learning algorithms are implemented on the selected data. As can be seen in the illustration, the pattern detection algorithms and machine learning algorithms can be run at the same time and share information. The processes can run in serial or parallel on a single processor, multiple processors, or a distributed computational system. The output of the algorithms is synthesized in step 416. A report is generated to be output to the user via the World View Interface 200 in step 418. The reports can provide interactive visual displays of related, normalized data in a meaningful and accessible format. The method ends in step 420. )

Regarding claim 4, Sensharma in view of Goeldi discloses “The system of claim 1, wherein the labeling the stored data frames includes splitting the stored data frames into tokens.” (See [0039]) (The Historical Analysis Engine 110 connects with the selected assets in step 411. In step 412, pattern detection algorithms are implemented on the selected data. In step 414, machine learning algorithms are implemented on the selected data. As can be seen in the illustration, the pattern detection algorithms and machine learning algorithms can be run at the same time and share information. The processes can run in serial or parallel on a single processor, multiple processors, or a distributed computational system. The output of the algorithms is synthesized in step 416.)

Regarding claim 5, Sensharma in view of Goeldi discloses “The system of claim 1, wherein the extracting of the at least one feature from the labeled data frames includes an identification of vectors as weighted representation of words in the labeled data frames.”(See [0030], [0032]) (Can utilize natural language programming, machine learning algorithms, pattern detection algorithms, image recognition algorithms, and other algorithms to investigate large volumes of data and provide meaningful analysis.)

Regarding claim 6, Sensharma in view of Goeldi discloses “The system of claim 5, wherein the identification of the vectors includes using a vector count or a frequency-inverse document frequency method.”(See [0030], [0032]) (Can utilize natural language programming, machine learning algorithms, pattern detection algorithms, image recognition algorithms, and other algorithms to investigate large volumes of data and provide meaningful analysis.)

Regarding claim 7, Sensharma in view of Goeldi discloses “The system of claim 2, wherein the processor is further configured to execute instructions to cause the system to use the data set as the testing data set in response to a resilience forecast request.” (See Fig. 4C and [0034]) (FIG. 4C is an embodiment illustrating a user initiated reporting method associated with the Forecast Modeling Engine. The Forecast Modeling Engine 130 may provide information to a user through the World View Interface 200 regarding a predicted performance of linked assets. For example, a user may input a query regarding the future functionality of certain assets connected to the CIS 10. The Forecast Modeling Engine 130 can utilize machine learning algorithms, pattern detection algorithms, image recognition algorithms, and other algorithms to provide a prediction regarding the performance of the specific assets.)

Regarding claim 8, Sensharma in view of Goeldi discloses “A method comprising: in response to determining that that real-time digital data is including a sentiment related to a user and caused by a first event is available for processing, retrieve the real-time digital data;” (See Fig. 1 and [0033]-[0040]) (The Real-Time Analysis Engine 120 may provide information to a user through the World View Interface 200 regarding the real-time performance of linked assets. For example, a user may input a query regarding the real-time functionality of a certain line of business that utilizes one or more assets connected to the CIS 10.)

“determining a data type of the retrieved real-time digital data; storing the retrieved real-time digital data in a database structure as data frames based on the data type of the retrieved real-time digital data; label the stored data frames;” (See Fig. 1 and [007], [0020], [0025], [0030], [0033]) (The system is linked to at least one connected information system and transmits and receives data from the at least one connected information system. The system includes a user interface for accepting and interpreting user input and providing information to the user regarding the at least one connected information system. The CIS is connected through a communications medium of a network 80 to one or more assets including databases 20, servers 30, mainframes 40, as well as other physical or virtual assets 50. The CIS can also be connected to other processes 60 that link the same or different assets. The CIS can also provide an interface with human assets 70. The CIS may be connected to the one or more assets to receive data feeds. The human assets 70 are preferably Administrators. Information regarding the Administrators activities including types of tasks done, time spent doing tasks, and for which assets can be valuable. It can analyze data in real-time and assist in decision-making by providing a seamless and universal interactive experience. It may also call on the Historical Analysis Engine 110 to perform historical analysis regarding data related to a specific real-time event. In a preferred embodiment, the Real-Time Analysis Engine 120 can continuously provide up-to-date reports to the user via the World View Interface 200 for a given real-time event or events.)

“extracting at least one feature from the labeled data frames to obtain a data set;” (See [0032]) (The Historical Analysis Engine 110 may provide information to a user through the World View Interface 200 regarding the historical performance of linked assets. For example, a user may input a query regarding the historical performance of a functional area that utilizes one or more of the assets connected to the CIS 10. The Historical Analysis Engine 110 can utilize machine learning algorithms, pattern detection algorithms, image recognition algorithms, and other algorithms to investigate large volumes of data and provide meaningful analysis. Using the Historical Analysis Engine 110, tasks such as root cause analysis could be fully automated. The Historical Analysis Engine 110 provides a historical performance report to the user via the World View Interface 200.)

But, Sensharma does not explicitly disclose “performing data analytics on the data set using the at least one extracted feature to (i) determine a resilience metric related to a duration of the sentiment and configured for use in determining a response to the first media event and (ii) identify one or both of (a) a second media event that is the response to the first media event and configured for extending or shortening a duration of the sentiment and (b) an influencer with a social currency indicating a capability to influence the sentiment; and generate a report including the determined resilience metric and one or both of the second media event and an identity of the identified influencer..”

However, Goeldi teaches “performing data analytics on the data set using the at least one extracted feature to (i) determine a resilience metric related to a duration of the sentiment and configured for use in determining a response to the first media event and (ii) identify one or both of (a) a second media event that is the response to the first media event and configured for extending or shortening a duration of the sentiment and (b) an influencer with a social currency indicating a capability to influence the sentiment; and generate a report including the determined resilience metric and one or both of the second media event and an identity of the identified influencer.”  (See Fig. 9, 16-17 and [005], [0049] - [0052], [0060],[0072], [0108]) (Social media analytics platform for providing analytic measurements of online social media content by harvesting and aggregating unstructured qualitative online social media conversations relevant to subject matter of interest in a category from one or more online social media sources. The actionable information including sentiment expressed among online social media participants concerning subject matter of interest in the category. This information is aggregated, quantified, and provided to users in real-time or near-real-time. 

The actionable information may be retrieved based on real-time measurements of the online social media sentiment expressed among the online social media participants. The actionable information may also be retrieved based on historical data representing quantitative measurements of the sentiment expressed among online social media participants in the past. Embodiments also assign a sentiment rating to each of the online social media conversations referring to the subject matter of interest. Embodiments then present the analytic measurements of the online social media content in a user interface in an intuitive and user-friendly manner at different levels of granularity that enables the quantified online social media content to be grouped and filtered in a variety of default and/or customizable ways.

The opinion leader aggregation processing module 319 determines the aggregation of opinion leader data over time to determine trends in opinion leader data. This information may be valuable to users by enabling them to identify and target social media authors with the most influence to enter into conversations with these lead authors and influence their opinion to influence the opinions of many others.  Users may also generate "reports" in the top-level menu. The SNA processing first calculates a centrality value for each author that expresses the author's degree of influence in a given social network. The sentiment rating processing of operation 402 in Fig. 4A takes into consideration the level of influence the author of the social media post has in determining the sentiment rating.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Sensharma (Central intelligence system for managing, analyzing, and maintaining large scale, connected information systems.) with Goeldi (Analytics platform for providing analytic measurements of online social media content) in order to allow  for aggregated and quantified online social media content which is then provided to the user of the social media analytics platform in an efficient, timely and user-friendly manner using the interface. Goeldi: [0051].

One having ordinary skill would also be motivated to combine Sensharma and Goeldi, in view of the suggestions provided by Goeldi in paragraph [0053], which suggests, “This information may be advantageous for several reasons including brand and product/service perception or sentiment analysis, trend recognition and opportunity identification, early warnings about customer service or quality issues, opinion leader identification and engagement, competitor monitoring, and optimized online advertising to name a few. This information allows users to quantify opinion on social media sites to gain insights into current consumer sentiment about the users' products or services, brands, and technologies and those of their competitors. This information also enables users of the SMA platform to recognize trends in consumer buzz about new technologies, product or service types, and attributes. In addition, users may receive early-warning signs to identify dissatisfied customers. Users also may identify and target opinion leaders for a given product/service or category using this information.”

Regarding claim 9, Sensharma in view of Goeldi discloses “The method of claim 8, further comprising: in response to the extracting the at least one feature extraction, splitting the obtained data set between a training data set and a testing data set; and training a machine learning model using the training data set.” (See [0035]) (An Administrator could review the one or more reports generated by the Historical Analysis Engine 110, the Real-Time Analysis Engine 120, and/or the Forecast Modeling Engine 130, to more effectively (1) fix a known problem; (2) react to a real-time infrastructure event; or (3) allocate resources to test future infrastructure changes. Administrators may be upgrading one or more systems linked to the CIS 10. To understand where possible breaks may occur, the Administrators run the Historical Analysis Engine 110 to produce a report pinpointing possible source(s) of failure. Then they run the Forecast Modeling Engine 130 to predict, for example, how many human resources are needed to implement the change, how much time it will take, how other connected systems will be affected, and what changes are needed in the system infrastructure to effectively implement the upgrade. Once the upgrade commences, the Real-Time Analysis Engine 120 can be used to monitor the status of the upgrade and its effect on the other connected systems in real time.)

Regarding claim 10, Sensharma in view of Goeldi discloses “The method of claim 8, further comprising: in response to the labeling the stored data frames, cleansing the labeled data frames, wherein the cleansing the labeled data frames includes at least one of converting, scraping, or stemming the labeled data frames.” (See Fig. 4A, Fig. 4B, Fig. 5 and [0039]) (FIG. 5 is a flow chart illustrating an automatic correcting method associated with the Correction Engine 140. The method begins at step 500 and automatically the Correction Engine 140 continuously monitors connected assets in step 502. At step 504, the Correction Engine 140 detects a correctable error/deviation. In step 508, it notifies an Administrator via the World View Interface 200 that an error has been detected. It then can ask whether the error should be automatically corrected. If yes, the Correction Engine 140 makes the correction in step 510 and logs the change in step 512. The Historical Analysis Engine 110 connects with the selected assets in step 411. In step 412, pattern detection algorithms are implemented on the selected data. In step 414, machine learning algorithms are implemented on the selected data. As can be seen in the illustration, the pattern detection algorithms and machine learning algorithms can be run at the same time and share information. The processes can run in serial or parallel on a single processor, multiple processors, or a distributed computational system. The output of the algorithms is synthesized in step 416. A report is generated to be output to the user via the World View Interface 200 in step 418. The reports can provide interactive visual displays of related, normalized data in a meaningful and accessible format. The method ends in step 420. )

Regarding claim 11, Sensharma in view of Goeldi discloses “The method of claim 8, wherein the labeling the stored data frames includes splitting the stored data frames into tokens.” (See [0039]) (The Historical Analysis Engine 110 connects with the selected assets in step 411. In step 412, pattern detection algorithms are implemented on the selected data. In step 414, machine learning algorithms are implemented on the selected data. As can be seen in the illustration, the pattern detection algorithms and machine learning algorithms can be run at the same time and share information. The processes can run in serial or parallel on a single processor, multiple processors, or a distributed computational system. The output of the algorithms is synthesized in step 416.)

Regarding claim 12, Sensharma in view of Goeldi discloses “The method of claim 8, wherein the extracting the at least one feature from the labeled data frames includes identifying vectors as weighted representations of words in the labeled data frames.” (See [0030], [0032]) (Can utilize natural language programming, machine learning algorithms, pattern detection algorithms, image recognition algorithms, and other algorithms to investigate large volumes of data and provide meaningful analysis.)
Regarding claim 13, Sensharma in view of Goeldi discloses “The method of claim 12, wherein the identifying of the vectors includes using a vector count or a frequency-inverse document frequency method.” (See [0030], [0032]) (Can utilize natural language programming, machine learning algorithms, pattern detection algorithms, image recognition algorithms, and other algorithms to investigate large volumes of data and provide meaningful analysis.)

Regarding claim 14, Sensharma in view of Goeldi discloses “The method of claim 9, wherein if a new resilience forecast is requested, further comprising using the data set is used as the testing data set in response to a second resilience forecast request.” (See Fig. 4C and [0034]) (FIG. 4C is an embodiment illustrating a user initiated reporting method associated with the Forecast Modeling Engine. The Forecast Modeling Engine 130 may provide information to a user through the World View Interface 200 regarding a predicted performance of linked assets. For example, a user may input a query regarding the future functionality of certain assets connected to the CIS 10. The Forecast Modeling Engine 130 can utilize machine learning algorithms, pattern detection algorithms, image recognition algorithms, and other algorithms to provide a prediction regarding the performance of the specific assets.)

Regarding claim 15, Sensharma in view of Goeldi discloses “A non-transitory machine readable medium having stored thereon machine readable instructions executable to cause a machine to perform operations comprising:” (See [0044], [0056]) (May be contained on any of a wide variety of media or medium, as desired. Further, the data that is processed by the set of instructions might also be contained on any of a wide variety of media or medium. That is, the particular medium, i.e., the memory in the processing machine, utilized to hold the set of instructions and/or the data used in the invention may take on any of a variety of physical forms or transmissions. The components may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer. Generally, program modules include routines, programs, objects, components, data structures, etc., that perform particular tasks or implement particular abstract data types.)

“retrieving real-time digital data including a sentiment related to a user and caused by a first media event:;” (See Fig. 1 and [0033]-[0040]) (The Real-Time Analysis Engine 120 may provide information to a user through the World View Interface 200 regarding the real-time performance of linked assets. For example, a user may input a query regarding the real-time functionality of a certain line of business that utilizes one or more assets connected to the CIS 10.)

“determining a data type of the retrieved real-time digital data; storing the retrieved real-time digital data in a database structure as data frames based on the data type of the retrieved real-time digital data; label the stored data frames;” (See Fig. 1 and [007], [0020], [0025], [0030], [0033]) (The system is linked to at least one connected information system and transmits and receives data from the at least one connected information system. The system includes a user interface for accepting and interpreting user input and providing information to the user regarding the at least one connected information system. The CIS is connected through a communications medium of a network 80 to one or more assets including databases 20, servers 30, mainframes 40, as well as other physical or virtual assets 50. The CIS can also be connected to other processes 60 that link the same or different assets. The CIS can also provide an interface with human assets 70. The CIS may be connected to the one or more assets to receive data feeds. The human assets 70 are preferably Administrators. Information regarding the Administrators activities including types of tasks done, time spent doing tasks, and for which assets can be valuable. It can analyze data in real-time and assist in decision-making by providing a seamless and universal interactive experience. It may also call on the Historical Analysis Engine 110 to perform historical analysis regarding data related to a specific real-time event. In a preferred embodiment, the Real-Time Analysis Engine 120 can continuously provide up-to-date reports to the user via the World View Interface 200 for a given real-time event or events.)

“extracting at least one feature from the labeled data frames to obtain a data set;” (See [0032]) (The Historical Analysis Engine 110 may provide information to a user through the World View Interface 200 regarding the historical performance of linked assets. For example, a user may input a query regarding the historical performance of a functional area that utilizes one or more of the assets connected to the CIS 10. The Historical Analysis Engine 110 can utilize machine learning algorithms, pattern detection algorithms, image recognition algorithms, and other algorithms to investigate large volumes of data and provide meaningful analysis. Using the Historical Analysis Engine 110, tasks such as root cause analysis could be fully automated. The Historical Analysis Engine 110 provides a historical performance report to the user via the World View Interface 200.)

But, Sensharma does not explicitly disclose “performing data analytics on the data set using the at least one extracted feature to (i) determine a resilience metric related to a duration of the sentiment and configured for use in determining a response to the first media event and (ii) identify one or both of (a) a second media event that is the response to the first media event and configured for extending or shortening a duration of the sentiment and (b) an influencer with a social currency indicating a capability to influence the sentiment; and generate a report including the determined resilience metric and one or both of the second media event and an identity of the identified influencer..”

However, Goeldi teaches “performing data analytics on the data set using the at least one extracted feature to (i) determine a resilience metric related to a duration of the sentiment and configured for use in determining a response to the first media event and (ii) identify one or both of (a) a second media event that is the response to the first media event and configured for extending or shortening a duration of the sentiment and (b) an influencer with a social currency indicating a capability to influence the sentiment; and generate a report including the determined resilience metric and one or both of the second media event and an identity of the identified influencer.”  (See Fig. 9, 16-17 and [005], [0049] - [0052], [0060],[0072], [0108]) (Social media analytics platform for providing analytic measurements of online social media content by harvesting and aggregating unstructured qualitative online social media conversations relevant to subject matter of interest in a category from one or more online social media sources. The actionable information including sentiment expressed among online social media participants concerning subject matter of interest in the category. This information is aggregated, quantified, and provided to users in real-time or near-real-time. 
The actionable information may be retrieved based on real-time measurements of the online social media sentiment expressed among the online social media participants. The actionable information may also be retrieved based on historical data representing quantitative measurements of the sentiment expressed among online social media participants in the past. Embodiments also assign a sentiment rating to each of the online social media conversations referring to the subject matter of interest. Embodiments then present the analytic measurements of the online social media content in a user interface in an intuitive and user-friendly manner at different levels of granularity that enables the quantified online social media content to be grouped and filtered in a variety of default and/or customizable ways.

The opinion leader aggregation processing module 319 determines the aggregation of opinion leader data over time to determine trends in opinion leader data. This information may be valuable to users by enabling them to identify and target social media authors with the most influence to enter into conversations with these lead authors and influence their opinion to influence the opinions of many others.  Users may also generate "reports" in the top-level menu. The SNA processing first calculates a centrality value for each author that expresses the author's degree of influence in a given social network. The sentiment rating processing of operation 402 in Fig. 4A takes into consideration the level of influence the author of the social media post has in determining the sentiment rating.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Sensharma (Central intelligence system for managing, analyzing, and maintaining large scale, connected information systems.) with Goeldi (Analytics platform for providing analytic measurements of online social media content) in order to allow  for aggregated and quantified online social media content which is then provided to the user of the social media analytics platform in an efficient, timely and user-friendly manner using the interface. Goeldi: [0051].

One having ordinary skill would also be motivated to combine Sensharma and Goeldi, in view of the suggestions provided by Goeldi in paragraph [0053], which suggests, “This information may be advantageous for several reasons including brand and product/service perception or sentiment analysis, trend recognition and opportunity identification, early warnings about customer service or quality issues, opinion leader identification and engagement, competitor monitoring, and optimized online advertising to name a few. This information allows users to quantify opinion on social media sites to gain insights into current consumer sentiment about the users' products or services, brands, and technologies and those of their competitors. This information also enables users of the SMA platform to recognize trends in consumer buzz about new technologies, product or service types, and attributes. In addition, users may receive early-warning signs to identify dissatisfied customers. Users also may identify and target opinion leaders for a given product/service or category using this information.”

Regarding claim 16, Sensharma in view of Goeldi discloses” the non-transitory medium of claim 15, the operations further comprising:  in response to the extracting the at least one feature extraction, splitting the obtained data set between a training data set and a testing data set; and training a machine learning model using the training data set.” (See [0035]) (An Administrator could review the one or more reports generated by the Historical Analysis Engine 110, the Real-Time Analysis Engine 120, and/or the Forecast Modeling Engine 130, to more effectively (1) fix a known problem; (2) react to a real-time infrastructure event; or (3) allocate resources to test future infrastructure changes. Administrators may be upgrading one or more systems linked to the CIS 10. To understand where possible breaks may occur, the Administrators run the Historical Analysis Engine 110 to produce a report pinpointing possible source(s) of failure. Then they run the Forecast Modeling Engine 130 to predict, for example, how many human resources are needed to implement the change, how much time it will take, how other connected systems will be affected, and what changes are needed in the system infrastructure to effectively implement the upgrade. Once the upgrade commences, the Real-Time Analysis Engine 120 can be used to monitor the status of the upgrade and its effect on the other connected systems in real time.)



Regarding claim 17, Sensharma in view of Goeldi discloses “The non-transitory medium of claim 15, the operations further comprising: in response to the labeling the stored data frames, cleansing the labeled data frames, wherein the cleansing the labeled data frames includes at least one of converting, scraping, or stemming the labeled data frames.” (See Fig. 4A, Fig. 4B, Fig. 5 and [0039]) (FIG. 5 is a flow chart illustrating an automatic correcting method associated with the Correction Engine 140. The method begins at step 500 and automatically the Correction Engine 140 continuously monitors connected assets in step 502. At step 504, the Correction Engine 140 detects a correctable error/deviation. In step 508, it notifies an Administrator via the World View Interface 200 that an error has been detected. It then can ask whether the error should be automatically corrected. If yes, the Correction Engine 140 makes the correction in step 510 and logs the change in step 512. The Historical Analysis Engine 110 connects with the selected assets in step 411. In step 412, pattern detection algorithms are implemented on the selected data. In step 414, machine learning algorithms are implemented on the selected data. As can be seen in the illustration, the pattern detection algorithms and machine learning algorithms can be run at the same time and share information. The processes can run in serial or parallel on a single processor, multiple processors, or a distributed computational system. The output of the algorithms is synthesized in step 416. A report is generated to be output to the user via the World View Interface 200 in step 418. The reports can provide interactive visual displays of related, normalized data in a meaningful and accessible format. The method ends in step 420. )

Regarding claim 18, Sensharma in view of Goeldi discloses “The non-transitory medium of claim 15, wherein the labeling the stored data frames includes splitting the stored data frames into tokens.” (See [0039]) (The Historical Analysis Engine 110 connects with the selected assets in step 411. In step 412, pattern detection algorithms are implemented on the selected data. In step 414, machine learning algorithms are implemented on the selected data. As can be seen in the illustration, the pattern detection algorithms and machine learning algorithms can be run at the same time and share information. The processes can run in serial or parallel on a single processor, multiple processors, or a distributed computational system. The output of the algorithms is synthesized in step 416.)


Regarding claim 19, Sensharma in view of Goeldi discloses “The non-transitory medium of claim 15, wherein the extracting the at least one feature from the labeled data frames includes identifying vectors as weighted representations of words in the labeled data frames.” .”(See [0030], [0032]) (Can utilize natural language programming, machine learning algorithms, pattern detection algorithms, image recognition algorithms, and other algorithms to investigate large volumes of data and provide meaningful analysis.)

Regarding claim 20, Sensharma in view of Goeldi discloses “The non-transitory medium of claim 16, the operations further comprising using the data set as the testing data set in response to a resilience forecast request.” (See Fig. 4C and [0034]) (FIG. 4C is an embodiment illustrating a user initiated reporting method associated with the Forecast Modeling Engine. The Forecast Modeling Engine 130 may provide information to a user through the World View Interface 200 regarding a predicted performance of linked assets. For example, a user may input a query regarding the future functionality of certain assets connected to the CIS 10. The Forecast Modeling Engine 130 can utilize machine learning algorithms, pattern detection algorithms, image recognition algorithms, and other algorithms to provide a prediction regarding the performance of the specific assets.)


                                              











				Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached M-Fri 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154